Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on February 10, 2022.  Application No. 17/058,589, is a 371 of PCT/US2019/033788, filed May 23, 2019, and claims the benefit of U.S. Provisional Applications Nos. 62/677,596, filed May 29, 2018; and 62/676,805, filed May 25, 2018.  In a preliminary amendment filed November 24, 2020, Applicant cancelled claims 1-63 and added new claims 64-83.  In an amendment filed February 10, 2022, Applicant cancelled claim 80, and added new claim 84.  Claims 64-79 and 81-84 are pending.  
Election/Restrictions
Applicant’s elections without traverse of the invention of Group I and the compound species of IX-404a in the reply filed on February 10, 2022, are acknowledged.  Claims 81-83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.   The elections were made without traverse in the reply filed on February 10, 2022.  
Please note that the elected species allowable.   The search is expanded accordingly. 
Claims 64-79 and 84 are examined below.  
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 64-68, 74, 75, and 77-79 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ebright et al., U.S. Patent No. 8,372,839.  Ebright discloses a compound of formula X-alpha-Y, where X is a moiety that binds to the Rif target of a bacterial RNA polymerase and Y is a moiety that binds to at least one residue of a homologous secondary channel amino, alternatively, the bridge-helix N-terminus target of a bacterial RNA (as broadly construed by the present invention).  (See Ebright et al., Col.6, ln. 4 - thru - Col. 11, ln. 37).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 64-75, and 77-79 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a compound formula (I), wherein formula (I) X is rifamycin S or rifamycin SV; and Y is a CBR or AAP selected from the specific moieties listed on pages 24-36 of the specification, does not reasonably provide enablement for enablement for a compound of formula (I), where X is generally described as a moiety that binds to the Rif target of a bacterial RNAP; and Y is generally drawn to a moiety that binds to the bridge helix N-terminus target of a bacterial RNAP.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Factors to be considered when determining whether claims in an application for patent are enabling include (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  See MPEP § 2164.08, citing In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
The claims are generally (vaguely) drawn to a compound of formula (I) defined by its ability to bind to two separate targets of RNA polymerases, a bipartite compound.  However, the specification discloses only eight specific compounds.  (Specification, p. 38-40.)  There are no working examples or other evidence indicating other bipartite compounds as broadly (vaguely) claimed.  In addition, the prior art fails to provide compensatory guidance.  (See Ebright et al., ‘839 patent.)  There is therefore no correlation provided, either by the instant specification or the prior art, between the specific compounds disclosed in the present invention and other bipartite compounds.  Accordingly, it would require undue experimentation for the artisan to practice the invention as broadly claimed.
Conclusion
	Claims 64-75 and 77-79 are not allowed.
	Claims 76 and 84 are allowed. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625